MEMORANDUM ORDER
JAMES L. COTT, United States Magistrate Judge.
The Court has received pro se plaintiff Richard Porrazzo’s letter dated February 24, 2017 (Dkt. No. 41), in which he appears to contend that his $350.00 filing fee should be reimbursed to him given his in forma pauperis (“IFP”) status (Dkt. No. 4). A benefit of such status for prisoners, like Porrazzo, is that they may commence a civil action “without prepayment of fees.” 28 U.S.C. § 1915(a)(1); Sanders v. City of N.Y., No. 12-CV-2906 (VB), 2015 WL 2331105, at *3 (S.D.N.Y. May 11, 2015) (“The Prison Litigation Reform Act ... provides a prisoner an opportunity to demonstrate his indigence and request a district court to allow him 'to proceed “without prepayment of fees,’ or IFP.”) (quoting 28 U.S.C. § 1915(a)(1)). Nevertheless, under 28 U.S.C. § 1915(b)(1), prisoners proceeding informa pauperis are still required to pay the filing fee. 28 U.S.C. § 1915(b)(1) (“[I]f a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.”); Bruce v. Samuels, — U.S.-, 136 S.Ct. 627, 630, 193 L.Ed.2d 496 (2016) (noting that 28 U.S.C. § 1915 requires “prisoners to pay filing fees for the suits or appeals they launch”).
Before receiving permission to proceed in forma pauperis, Porrazzo consented to payment of the filing fee by signing a “Prisoner Authorization” form. Prisoner Authorization, dated Aug. 14, 2015, Dkt. No. 3. This form advised Porrazzo that he was “required to pay the full filing fee when bringing a civil action if [he was] currently incarcerated or detained at any. facility.” The form added in all-capital letters:
I UNDERSTAND THAT BY SIGNING AND RETURNING THIS NOTICE TO THE COURT, THE ENTIRE COURT FILING FEE OF $350.00 WILL BE PAID IN INSTALLMENTS BY AUTOMATIC DEDUCTIONS' FROM MY PRISON TRUST FUND ACCOUNT EVEN IF MY CASE IS DISMISSED OR EVEN IF I VOLUNTARILY WITHDRAW THE CASE.
Id. (emphasis in original). The order granting Porrazzo’s application to proceed in *744forma pauperis 'also emphasized that a “prisoner bringing a civil action is required to pay the full $350 filing fee even when proceeding in forma pauperis (IFP), that is, without prepayment of fees.”' Order, dated Aug. 31, 2015, at 1 (citing 28 U.S.C. § 1915(b)(1)).1 '
Given Porrazzo’s status as an in forma pauperis prisoner, he was required to pay the court filing fee. Consequently, to the extent that his February 24 submission constitutes a motion for a reimbursement of that fee, the motion is denied and no reimbursement will be made. See, e.g., Harris v. City of N.Y., 607 F.3d 18, 21 (2d Cir. 2010) (“Under the PLRA, prisoner-litigants-granted informa pauperis status must pay the full amount of the filing fee to the extent they can afford to, as measured by the funds in their prison accounts.”) (citing 28 U.S.C. § 1915(b)(1)); Lopez v. Zouvelos, No. 13-CV-6474 (MKB), 2014 WL 843219, at *5 (E.D.N.Y. Mar. 4, 2014) (“Section 1915 states that a prisoner bringing a civil action* notwithstanding an in forma pauperis designation, shall be required to pay the full amount of a filing fee.”); Cuoco v. U.S. Bureau of Prisons, 328 F.Supp.2d 463, 467 (S.D.N.Y. 2004) (“IFP statute does not permit waiver of the mandatory filing fee for federal suits” for prisoners).
SO ORDERED.

. A copy of the Prisoner Authorization form that Porrazzo signed as well as the order granting Porrazzo's application to proceed in forma pauperis are being sent to him with this Memorandum Order as a courtesy.